      CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 1 of 73




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


BROCK FREDIN,
                                        Case No. 17-CV-3058
                   Plaintiff,

     --against--
                                        DECLARATION OF BROCK FREDIN
LINDSEY MIDDLECAMP,


                   Defendant.




BROCK FREDIN,
                                        Case No. 18-CV-466
                   Plaintiff,

     --against--

GRACE MILLER,
CATHERINE SCHAEFER,                     DECLARATION OF BROCK FREDIN


                   Defendants.



BROCK FREDIN,
                                        Case No. 20-CV-1929
                   Plaintiff,

     --against--

JAMIE KREIL,
                                        DECLARATION OF BROCK FREDIN

                   Defendant.




                                    1
         CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 2 of 73




STATE OF WISCONSIN                 }
                                   ss:
COUNTY OF SAINT CROIX              }

       BROCK FREDIN, being duly sworn, deposes and says:

       1.      I am the Plaintiff in the above-captioned proceedings.         I submit this

declaration in support of my leave to file a motion for reconsideration in Fredin v. Kreil in

the district court.

                        AUTHENTICATION OF DOCUMENTS

       2.      Attached hereto as Exhibit A is a true and correct copy of Lindsey

Middlecamp, Catherine Schaefer, Grace Miller, and Jamie Kreil’s @CardsAgstHrsmt

tweets directed at me present to this day.

       3.      Attached hereto as Exhibit B is a true and correct copy of Lindsey

Middlecamp, Catherine Schaefer, Grace Miller, and Jamie Kreil’s tweets directed at me on

the account @webster.

       4.      Attached hereto as Exhibit C is a true and correct copy of K. Jon Breyer’s

October 6, 2020 emails requesting that content be removed as an act of good faith for a few

hours during settlement negotiations.

       5.      Attached hereto as Exhibit D is a true and correct copy of November 18,

2020 comments directed at me online originating from Defendants.

                MISREPRESENTED SETTLEMENT NEGOTIATIONS

       6.      As the attached emails show, on October 8, 2020 K. Jon Breyer reached out

to me that he independently found the videos and websites and that he would not negotiate

or engage in settlement negotiations while they still appear. In effect, K. Jon Breyer


                                             2
         CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 3 of 73




demanded the content be taken down for two (2) hours as an act of good faith during the

settlement negotiations. I honored this to the extent settlement negotiations were being

decided. K. Jon Breyer and Ann M. Lockner are being totally dishonest and deceptive

when they claim I used any content online to try to exploit a favorable settlement. At no

time was I ever trying to extort a favorable settlement with the videos or websites. K. Jon

Breyer and Anne Lockner have presented no evidence to corroborate their false allegation

that has now unfortunately been accepted by this Court. This is attached as Exhibit B.

       7.     It is unfortunate that this Court accepted K. Jon Breyer and Ann Lockner’s

misrepresentations during settlement negotiations. It is even more unfortunate that the

Court repeated these misrepresentations multiple times in the November 23, 2020 Order

and used these representations as justification for issuing an unconstitutional prior restraint

on my free speech.

       8.     Furthermore, Defendant Lindsey Middlecamp sent multiple direct messages

to me in October and November 2020 and created an account “Brock Fredin Harassment

Response Center”. This is attached as Exhibit D.



Dated: November 24, 2020
Saint Croix Co., WI




                                                          s/ Brock Fredin
                                                          Brock Fredin
                                                          Saint Croix Co., WI 54002
                                                          (612) 424-5512 (tel.)


                                              3
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 4 of 73




                                       brockfredinlegal@icloud.com
                                       Plaintiff, Pro Se




                              4
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 5 of 73




                        A
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 6 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 7 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 8 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 9 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 10 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 11 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 12 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 13 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 14 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 15 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 16 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 17 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 18 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 19 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 20 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 21 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 22 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 23 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 24 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 25 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 26 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 27 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 28 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 29 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 30 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 31 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 32 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 33 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 34 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 35 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 36 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 37 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 38 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 39 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 40 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 41 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 42 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 43 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 44 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 45 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 46 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 47 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 48 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 49 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 50 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 51 of 73




                        B
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 52 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 53 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 54 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 55 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 56 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 57 of 73




                        C
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 58 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 59 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 60 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 61 of 73




                        D
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 62 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 63 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 64 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 65 of 73
Doc. 41
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 67 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 68 of 73
Doc. 41
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 71 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 72 of 73
CASE 0:20-cv-01929-SRN-HB Doc. 41 Filed 11/25/20 Page 73 of 73
